889 F.2d 1088
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Howard Emmett BRAMBLETT, Defendant-Appellant.
No. 89-5347.
United States Court of Appeals, Sixth Circuit.
Nov. 16, 1989.

Before WELLFORD and DAVID A. NELSON, Circuit Judges, and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Howard Emmett Bramblett, a pro se federal prisoner, appeals the denial of his motion to correct sentence filed under Fed.R.Crim.P. 35.  Bramblett was convicted of manufacturing and dealing in explosives without a license and transporting explosives in interstate commerce.  He received a ten year sentence, which was ordered to run consecutively to an earlier ten year sentence from a federal district court in South Carolina, for conspiracy to manufacture and deal in explosives, and other related charges.  In this motion, Bramblett argued that his sentences should run concurrently on double jeopardy grounds, as his more recent convictions were alleged to be part of the earlier conspiracy conviction.


3
Upon consideration, we conclude that the district court's order denying the motion should be affirmed for the reasons stated in the district court's memorandum, as Bramblett has established no abuse of the court's discretion.    See United States v. Brummett, 786 F.2d 720, 723 (6th Cir.1986).  Accordingly, the district court's order is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.